DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Claims 1-8, 10, 11, 13, 18, 20, 22 and 24) in the reply filed on November 3, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-3, 10, 11, 13, 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, US 2019/0253630 A1 in view of Nomura, US 2007/0230931 A1.
Regarding claim 1, Kojima discloses a notifying apparatus (Fig. 1: 100) comprising at least one processor (140, 183) and/or at least one circuit which functions as:
a detecting unit (140) configured to detect a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Kojima discloses calculating the difference in motion vectors between frames (¶ 0069));
a converting unit (140) configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time (Kojima discloses determining the image blur based on the difference in motion vectors between frames (¶ 0069).  This teaches converting the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time); and
a notifying unit (120) configured to make a notification of motion blur on the basis of the motion blur amount, wherein the notifying unit changes a form of the notification in accordance with a magnitude of the motion blur amount (Note in figs. 6 and 7 that Kojima discloses the use of an indicator 60 not notify the user of the camera, the amount of detected shake in the camera in a manner that the indication of image blur in the display is representative of the amount of detected blur (¶ 0068)).

However, Nomura discloses the concept of: detecting a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Fig. 3, steps S3 and S4; ¶ 0039-0042);
converting unit configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time and an exposure time used in the second shooting (See fig. 4, step 11; note that Nomura discloses determining a predicted camera shake amount based on the subject shake amount, the exposure time and frame rate (¶ 0045)); and
making a notification of motion blur on the basis of the motion blur amount (S14; ¶ 0048).
Thus, after considering the teaching of Kojima, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application have the converted motion blur amount that will arise in second shooting further made based on an exposure time used in the second shooting. The motivation to do so would have been to provide an alternate manner to determine the blur while allowing determining whether the amount of blur acceptable as can be appreciated from the Kojima’s teaching (¶ 0044-0047).

Regarding claim 2, Kojima further discloses a display unit (120) configured to display the image obtained from the first shooting (See figs. 6 and 7; ¶ 0068), wherein 

Regarding claim 3, Kojima discloses that the notifying unit changes at least one of a color and size of the icon in accordance with the magnitude of the motion blur amount (Note in fig. 7 that the portion of the shake amount indicator 60 that indicates the amount of blur in the image increases or decreases in size in accordance to the amount of blur).

Regarding claim 10, Kojima discloses a notifying apparatus (Fig. 1: 100) comprising at least one processor (140, 183) and/or at least one circuit which functions as:
a detecting unit (140) configured to detect a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Kojima discloses calculating the difference in motion vectors between frames (¶ 0069));
a converting unit (140) configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time (Kojima discloses determining the image blur based on the difference in motion vectors between frames (¶ 0069).  This teaches converting the motion amount 
a notifying unit (120) configured to make a notification of motion blur on the basis of the motion blur amount, wherein the notifying unit changes a form of the notification in accordance with the motion blur amount (Note in figs. 6 and 7 that Kojima discloses the use of an indicator 60 not notify the user of the camera, the amount of detected shake in the camera in a manner that the indication of image blur in the display is representative of the amount of detected blur (¶ 0068)).
Kojima does not explicitly disclose that the converted motion blur amount that will arise in second shooting is further made based on an exposure time used in the second shooting and that the notifying unit changes a form of the notification in accordance with a divergence between the motion blur amount and a target motion blur amount.
However, Nomura discloses the concept of: detecting a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Fig. 3, steps S3 and S4; ¶ 0039-0042);
converting unit configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time and an exposure time used in the second shooting (See fig. 4, step 11; note that Nomura discloses determining a predicted camera shake amount based on the subject shake amount, the exposure time and frame rate (¶ 0045)); and
making a notification of motion blur on the basis of the motion blur amount (S14; ¶ 0048), wherein the notification is made in accordance with a divergence between the motion blur amount and a target motion blur amount (Note that Nomura discloses 
Thus, after considering the teaching of Kojima, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application have the converted motion blur amount that will arise in second shooting further made based on an exposure time used in the second shooting and to apply the concept of determining the difference between detected camera motion and determined motion between frames to change a form of the notification in accordance with a divergence between the motion blur amount and a target motion blur amount. The motivation to do so would have been to provide an alternate manner to determine the blur while allowing determining whether the amount of blur acceptable as can be appreciated from the Kojima’s teaching (¶ 0044-0047).

Regarding claim 11, the combined teaching of Kojima in view of Nomura teaches an image capturing apparatus (Kojima, fig. 1: 10 and Nomura, fig. 1:10) comprising: the notifying apparatus according to claim 1 (See claim 1 rejection above); and an image sensor (Kojima, fig. 1: 22 and Nomura, fig. 1:110).

Regarding claim 13, the combined teaching of Kojima in view of Nomura teaches an image capturing apparatus (Kojima, fig. 1: 10 and Nomura, fig. 1:10) 

Regarding claim 18, claim 18 is directed to a method for the operations already stated in the apparatus of claim 1.  Thus, limitations of claim 18 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 20, claim 20 is directed to a method for the operations already stated in the apparatus of claim 10.  Thus, limitations of claim 20 have been discussed and analyzed in the rejection of claim 10.

Regarding claim 22, claim 22 is directed to a non-transitory computer-readable storage medium which stores a program for causing a computer to execute a notifying method for the operations already stated in claim 1.  Thus, limitations of claim 22 have been discussed and analyzed in the rejection of claim 1.  Furthermore, in ¶ 0026 Kojima discloses that “the controller 140 can be configured with hardware alone or may be achieved by a combination of hardware and software. For example, camera controller 140 can be achieved by a processor such as a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), a graphics processing unit (GPU), a field-programmable gate array (FPGA), and an application specific integrated circuit (ASIC)”.  Also, in ¶ 0035, Nomura discloses “the control unit 60 includes the CPU 61 that executes a plurality of programs and operations, a rewritable flash ROM (hereinafter, simply referred to as `ROM`) 62 that stores a control program 100 to be 

Regarding claim 24.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, US 2019/0253630 A1 in view of Nomura, US 2007/0230931 A1 and further in view of Bang, US 2006/0177207 A1.
Regarding claim 8, the combined teaching of Kojima in view of Nomura fails to teach that the notifying unit makes the notification of the motion blur by outputting a sound, and changes at least one of a type and volume of the sound depending on the magnitude of the motion blur amount.
However, bang discloses the concept of providing notification of camera shake by using sound in a manner that the amount of detected motion is represented by different sound intensities (¶ 0042-0043).
Thus, after considering the teaching of Bang, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to make the notification of the motion blur by outputting a sound, and to change volume of the sound depending on the magnitude of the motion blur amount.  The motivation to do so would have been to provide an alternative manner to alert the user about image blur in a manner that would allow the user take steps to prevent image blur as can be appreciated from Bang (¶ 0003 and 0042-0043).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 10, 2022